Name: Directive 2000/7/EC of the European Parliament and of the Council of 20 March 2000 on speedometers for two- or three-wheel motor vehicles and amending Council Directive 92/61/EEC on the type-approval of two- or three-wheel motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport;  transport policy;  marketing
 Date Published: 2000-05-03

 Avis juridique important|32000L0007Directive 2000/7/EC of the European Parliament and of the Council of 20 March 2000 on speedometers for two- or three-wheel motor vehicles and amending Council Directive 92/61/EEC on the type-approval of two- or three-wheel motor vehicles Official Journal L 106 , 03/05/2000 P. 0001 - 0006Directive 2000/7/EC of the European Parliament and of the Councilof 20 March 2000on speedometers for two- or three-wheel motor vehicles and amending Council Directive 92/61/EEC on the type-approval of two- or three-wheel motor vehiclesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Road safety is a fundamental Community objective which requires speed to be monitored and checked by means of a speedometer, with a view to raising awareness, particularly among young people, of the need for proper road use.(2) The technical legislation on road safety should be adopted in a cohesive fashion, in the form of "packages" of directives, so as to raise public awareness of the European Union's contribution to enhancing road safety.(3) In every Member State, two- or three-wheel motor vehicles must, as regards speedometers, display certain technical characteristics laid down as compulsory requirements that vary from Member State to Member State; such variation constitutes an obstacle to intra-Community trade.(4) Such obstacles to the functioning of the internal market can be eliminated by the adoption of the same requirements by all the Member States in lieu of their existing rules and regulations.(5) This Directive is to be added to the separate Directives that must be complied with under Article 4 of Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(4).(6) The introduction of harmonised requirements for speedometers in two- or three-wheel motor vehicles is necessary in order to permit implementation, for each type of those vehicles, of the type-approval and approval procedures laid down by Directive 92/61/EEC.(7) In accordance with the principles of subsidiarity and proportionality as set out in Article 5 of the Treaty, the objective of the action envisaged, namely Community type-approval by type of vehicle, cannot be sufficiently achieved by the Member States and can therefore, in view of the scale and the impact of the action proposed, be better achieved at the Community level. This Directive limits itself to the minimum required for the attainment of that objective and does not go beyond what is necessary for that purpose.(8) To facilitate access to the markets of non-member countries, it is clearly necessary to establish equivalence between the requirements of this Directive and those of Regulation No 39 of the Economic Commission for Europe of the United Nations (hereinafter referred to as "UN-ECE Regulation No 39").(9) The Member States of the European Union must negotiate as soon as possible an amendment to UN-ECE Regulation No 39 to align it with the provisions of this Directive.(10) Directive 92/61/EEC should therefore be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to the speedometer of each type of vehicles described in Article 1 of Directive 92/61/EEC.2. Any vehicle falling within the scope of Directive 92/61/EEC shall be fitted with a speedometer complying with the Annex to this Directive.Article 2The procedures for the granting of component type-approval in respect of the speedometer of a type of two- or three-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in, respectively, Chapters II and III of Directive 92/61/EEC.Article 3In accordance with Article 11 of Directive 92/61/EEC, the equivalence between the requirements laid down in this Directive and those laid down in UN-ECE Regulation No 39, in the latest version adopted by the Community, is hereby acknowledged.The authorities of the Member States which grant type-approval shall accept approvals, and type-approval marks, granted in accordance with the requirements of the said Regulation No 39 within the scope of that Regulation, in place of the corresponding approvals and type-approval marks granted in accordance with the requirements of this Directive.Article 4The amendments that are essential in order to take account of the amendments to UN-ECE Regulation No 39 and to adapt the Annex to technical progress shall be adopted in accordance with the procedure referred to in Article 13 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5).Article 5Directive 92/61/EEC is amended as follows:1. In Annex I, heading No 45, "Speedometer and odometer for motorcycles, motor tricycles and quadricycles" shall be replaced by "Speedometer" and the term "CONF" by "SD".2. Annex IIA is amended as follows:(a) item 4.7. "Speedometer and odometer: yes/no (1)" shall be replaced by "Speedometer";(b) the following items shall be inserted:"4.7.3. Photos and/or drawings of the complete system4.7.4. Range of speeds displayed4.7.5. Tolerance of the speedometer's measuring mechanism4.7.6. Technical constant of the speedometer4.7.7. Modus operandi and description of the drive mechanism4.7.8. Overall transmission ratio of the drive mechanism".3. In Annex IIIB, heading No 10.12, "Speedometer and odometer for motorcycles, motor tricycles and quadricycles" shall be replaced by "Speedometer" and the term "CONF" by "SD".Article 61. Member States shall bring into force the laws, regulations and administrative provisions needed in order to comply with this Directive before 1 January 2001. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. The Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the area covered by this Directive.3. With effect from 1 January 2001, Member States may no longer prohibit, on grounds relating to the speedometers, the first bringing into service of vehicles that meet the requirements of this Directive.4. Member States shall apply the requirements set out in the first subparagraph of paragraph 1 as from 1 July 2001, except for mopeds, to which these requirements shall be applicable from 1 July 2002.Article 7This Directive shall take effect on the day of its publication in the Official Journal of the European Communities.Article 8This Directive is addressed to the Member States.Done at Brussels, 20 March 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Gama(1) OJ C 212, 8.7.1998, p. 7.(2) OJ C 40, 15.2.1999, p. 1.(3) Opinion of the European Parliament of 12 January 1999 (OJ C 104, 14.4.1999, p. 19) confirmed on 27 October 1999, Council common position of 20 May 1999 (OJ C 232, 13.8.1999, p. 1) and Decision of the European Parliament of 27 October 1999 (not yet published in the Official Journal).(4) OJ L 225, 10.8.1992, p. 72. Directive as amended by the 1994 Act of Accession.(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 98/91/EC (OJ L 11, 16.1.1999, p. 25).ANNEX1. DefinitionsFor the purposes of this Directive:1.1. "Type of vehicle in respect of its speedometer" shall mean vehicles which do not among themselves display any essential differences, where those differences can apply, in particular, to the following:1.1.1. the size designation of the tyres chosen from the range of tyres normally fitted;1.1.2. the overall transmission ratio, including any adaptor reduction drive, to the speedometer;1.1.3. the type of speedometer as characterised by:1.1.3.1. the tolerance of the speedometer's measuring mechanism,1.1.3.2. the technical constant of the speedometer,1.1.3.3. the range of speeds displayed.1.2. "Tyres normally fitted" shall mean the types(s) of tyres intended by the manufacturer for the type of vehicle under consideration and entered in the information document referred to in Annex II to Directive 92/61/EEC.Winter tyres shall not be considered to be the tyres normally fitted.1.3. "Normal running pressure" shall mean the cold inflation pressure specified by the vehicle manufacturer, plus 0,2 bar.1.4. "Speedometer" shall mean that part of the equipment intended to inform the driver of the speed of his vehicle at any given time.1.4.1. "Tolerance of the speedometer's measuring mechanism" shall mean the accuracy of the speedometer instrument itself, expressed as the upper and lower speed indication limits for a range of speed inputs.1.4.2. "Technical constant of the speedometer" shall mean the relationship between the input revolutions or pulses per minute and a specified displayed speed.1.5. "Mass in running order" shall mean the mass as defined in note (d)(2) to Annex II to Directive 92/61/EEC.2. Requirements2.1. The dial of the speedometer must be located within the direct field of view of the driver and must be clearly legible both day and night. The range of speeds displayed must be sufficiently wide to include the maximum speed of this type of vehicle as stated by its manufacturer.2.2. Where the speedometer includes a dial instead of a digital readout that dial must be clearly graduated.2.2.1. In the case of speedometers intended for motorcycles or motor tricycles, the subdivisions must be of 1, 2, 5 or 10 km/h. Speed must be displayed as follows:2.2.1.1. where the maximum speed on the dial does not exceed 200 km/h, the marked numerical speed value intervals must not exceed 20 km/h,2.2.1.2. where the maximum speed on the dial exceeds 200 km/h, the marked numerical speed value intervals shown on the dial must not exceed 30 km/h;2.2.2. in the case of speedometers intended for mopeds, the dial must indicate a maximum speed not exceeding 80 km/h; the subdivisions must be of 1, 2, 5 or 10 km/h and the speed value intervals shown on the dial must not exceed 10 km/h.In addition, the dial must show the speed of 45 km/h clearly (or 25 km/h in the case of low-performance mopeds).2.2.3. where a vehicle is intended for sale in a Member State where imperial distances are used, the speedometer must also be graduated in mph (miles per hour), with subdivisions of 1, 2, 5 or 10 mph. Marked numerical speed value intervals must not exceed 20 mph and must begin at either 10 mph or 20 mph;2.2.4. the marked numerical speed values need not be at regular intervals.2.3. The accuracy of the speedometer will be checked in accordance with the following procedure:2.3.1. the tyres will be one of the types normally fitted to the vehicle as defined in 1.2. A test will have to be carried out for each type of speedometer intended to be fitted by the manufacturer;2.3.2. the load on the wheel spindle driving the speedometer will have to correspond to the mass in running order;2.3.3. the reference temperature at the speedometer position must be 296 K ± 5 K;2.3.4. during each test, the tyre pressure must be the normal running pressure defined in item 1.3;2.3.5. the vehicle will be tested at the following speeds:>TABLE>2.3.6. the checking device used to measure the actual speed of the vehicle must be accurate to at least ± 0,5 %;2.3.6.1. if the tests are carried out on a track, the surface thereof must be flat and dry and provide sufficient grip;2.3.6.2. if a rolling-road dynamometer is used for the test, the rollers must have a diameter of at least 2 m. In the case of speedometers intended for mopeds, the test may be carried out on rollers with a diameter of at least 400 mm;2.3.7. the speed displayed must never be lower than the actual speed. Between speed V1, read on the speedometer and actual speed V2: there must be the following relationship with the test values specified in item 2.3.5 and between those values:0 &lt;= (V1 - V2) &lt;= 0,1 · V2 + 4 km/h.3. Conformity of production3.1. Conformity of production will be checked on the basis of the provisions of Annex VI to Directive 92/61/EEC.3.2. Production models will be considered to meet the requirements of this Directive if, under the conditions referred to in items 2.3.1 to 2.3.6, the relationship between speed V1 read on the speedometer and actual speed V2 is as follows:0 &lt;= (V1 - V2) &lt;= 0,1 · V2 + 4 km/h for mopeds,and0 &lt;= (V1 - V2) &lt;= 0,1 · V2 + 8 km/h for motorcycles and motor tricycles.Appendix 1INFORMATION DOCUMENTin respect of the fitting of a speedometer to a type of two- or three-wheel motor vehicle(to be attached to the application for approval if this is lodged separately from that for approval of the vehicle)Order No (assigned by the applicant)The application for approval in respect of the fitting of a speedometer to two- or three-wheel motor vehicles must include the information referred to in the following items in Section A of Annex II to Directive 92/61/EEC:0.1.0.2.0.5.0.6.2.1.2.1.1.4.7 to 4.7.8.5.2.5.2.2.Appendix 2TYPE-APPROVAL CERTIFICATEin respect of the fitting of a speedometer to a type of two- or three-wheel motor vehicleMODEL>PIC FILE= "L_2000106EN.000602.EPS">